DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on November 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on October 8, 2019.  These drawings are considered acceptable by Examiner. 
Claim Objection(s)
Claim(s) 1 are objected to because of the following informalities:  
that in a vertical plane” should be replaced with “than in a vertical plane” in order to place the claim in better form. 
Regarding Claim 18, per line 6 appears to be missing a semicolon at the end of the recitation.
Appropriate correction is required.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piepgras et al., (U.S. Pub. No. 2006/0262544 A1) as cited by Applicant(s). 
Regarding Claim 18, Piepgras et al., teaches an apparatus comprising: an auxiliary light (100, “light fixture,” ¶ [0128], see at least Figs. 16-22) including: a housing (336 or 302) defining a front opening extending in a horizontal direction and a vertical direction perpendicular to the horizontal direction; a light emitting device (338) mounted Fig. 18) around a perimeter thereof and a planar central portion (central region of 330) within the recessed portion, the central portion protruding through the bezel opening (opening of 332) such that the planar central portion is substantially coplanar with a front surface of the bezel (based upon the side profile of Fig. 20, the planar central portion is substantially coplanar, within the same plane, with a front surface of the bezel of Piepgras et al.).  
Regarding Claim 19, Piepgras et al., teaches the apparatus of claim 18, further comprising an O-ring (interior region of 332, Fig. 9) positioned between the transparent cover (330) and the housing (336).  
Regarding Claim 20, Piepgras et al., teaches the apparatus of claim 18, wherein the transparent cover (330) defines a groove (grooves corresponding to 330) extending around the transparent cover (330) opposite the recessed portion (in an interlocking configuration, groove-recessed portion-groove-nth), the O-ring () being seated within the groove (Fig. 9).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Piepgras et al.,) suggests an apparatus comprising: an auxiliary light including: a housing defining a front opening extending in a horizontal direction and a vertical direction perpendicular to the horizontal direction; a light emitting device mounted in the housing; a transparent cover mounted over the front opening; and a plurality of fins mounted to the housing and extending rearwardly from the front opening along a longitudinal direction perpendicular to the horizontal direction and the vertical direction.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the apparatus comprising the various elements as claimed above in combination with the specific limitation of the plurality of fins being thinner in a horizontal plane parallel to the horizontal direction and the longitudinal direction than in a vertical plane parallel to the horizontal direction and the vertical direction; wherein heights of the plurality of fins in the vertical direction decreases with distance from the front opening along the horizontal direction.as set forth in Claim 1.  
Claim(s) 2-17 are allowable because of their dependency status from Claim 1.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2004/0037088 A1
Examiner's Note	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 10 AM - 2 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875